Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-2007

In Re: DiModica
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2965




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: DiModica " (2007). 2007 Decisions. Paper 387.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/387


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-131                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 07-2965

                                    ________________

                            IN RE: VINCENT DIMODICA,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 00-cv-01272)

                      _____________________________________

                      Submitted Under Rule 21, Fed. R. App. Pro.
        Before: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES

                                (Filed: September 24, 2007)
                               _______________________

                                       OPINION
                               _______________________
PER CURIAM.

              Vincent DiModica, a prisoner at the Federal Correctional Institution at

Otisville, New York, filed a petition in this Court on June 29, 2007, requesting a writ of

mandamus directing the United States District Court for the District of New Jersey to act

upon his motion to vacate his sentence. On July 31, 2007, the District Court issued an

order denying the motion. We will therefore deny the petition for a writ of mandamus as

moot.

                                             1